DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Applicant’s Application filed August 31, 2020 is presented for examination. Claims 1-16 are pending. Claims 1 and 16 are independent claims. This Office Action is Non-Final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3, 6, 9, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Hereinafter "AAPA") as specified in fig. 1 of the instant application in view of  Lee et al. (Hereinafter “Lee”) US Patent Application Publication No. 2018/0108721.

Referring to claim 1, AAPA teaches a display panel [10 of fig. 1], comprising a display area [AA’ of fig. 1], a wiring area [CC’ of fig. 1], and a bending area [BB’ of fig. 1] connecting the display area and the wiring area [0033 of Spec]; wherein the bending area comprises a first boundary closer to the display area [11’ of fig. 1; 0033]; the first direction an extension length of the first boundary is smaller than an extension length of the wiring area [in the first direction, an extension length of the first boundary is less than an extension length of the wiring area, 0034 of Spec] intersects a direction from the display area to the bending area [0033-0034 of Spec]; in a second direction, a vertical projection of the first boundary on the wiring area is located within 
However, AAPA does not explicitly teach in the first direction, a first sub-pixel in the last sub-pixel row is located on a side of a wiring area boundary closer to a center of the display panel, and in a first direction. Lee teaches in the first direction, a first sub-pixel in the last sub-pixel row is located on a side of a wiring area boundary closer to a center of the display panel [conductive lines ML are bent toward the display area DA, and the closer the conductive lines ML are to the center of FIG. 5; 0067-0069, especially 0069].
It would have been obvious to one of ordinary skill in the art to add the feature of Lee to the system of AAPA as an essential means to increase the rounded corner in the display panel.

Referring to claim 16, all limitations of this claim have been addressed in the analysis of claim 1 above, and this claim is rejected on that basis.

Referring to claim 2, AAPA and Lee teach the invention substantially as claimed, wherein the bending area comprises at least a first connecting corner and a second connecting corner connecting the display area and the bending area, and a third connecting corner and a fourth connecting corner connecting the bending area and the wiring area; and at least one of the first connecting corner, the second connecting corner, the third connecting corner, or the fourth connecting corner is an arc-shaped corner [AAPA, see AA has arc-shaped corners, fig. 1]. 

Referring to claim 3, AAPA and Lee teach the invention substantially as claimed, wherein the display panel further comprises at least one anti-tear structure, the at least one anti-tear structure is a metal mesh structure and the at least one anti-tear structure is arranged adjacent to a connecting corner in the bending area; and a plurality of signal wires are arranged in the bending area, and the at least one anti-tear structure is arranged in a same layer as the plurality of signal wires [Lee, ab; 0009-0010; 0065; 0073]. 

Referring to claim 6, AAPA and Lee teach the invention substantially as claimed, wherein a plurality of signal wires are provided in the bending area, and the plurality of signal wires comprises at least a high voltage power signal line, a low voltage power signal line, a high voltage scanning control signal line and a low voltage scanning control signal line; and in a third direction, the high voltage power signal line and the high voltage scanning control signal line at least partially overlap, and the low voltage power signal line and the low voltage scanning control signal line at least partially overlap; the third direction is perpendicular to both the first direction and the second direction [Lee, ab; 0009-0010; 0065; 0073]. 

Referring to claim 9, AAPA and Lee teach the invention substantially as claimed, wherein the bending area further comprises a second boundary closer to the wiring area; in the first direction, an extension length of the second boundary is greater than or equal to an extension length of the first boundary; and in the second direction, a vertical projection of the second boundary on the wiring area is located within coverage of the wiring area [AAPA, 0033-0034 of Spec]. 

Referring to claim 13, AAPA and Lee teach the invention substantially as claimed, wherein in the first direction, an extension length of the second boundary is greater than an extension length of the first boundary; and the bending area further comprises a side edge connecting the first boundary and the second boundary, the side edge is a bevel edge or at least one step is formed on the side edge [Lee, A fig. 4; 0009-0010; 0065; 0073]. 

Referring to claim 14, AAPA and Lee teach the invention substantially as claimed, wherein in the first direction, a first sub-pixel in the last sub-pixel row is located on a side of a bending area boundary closer to the center of the display panel [Lee, 0067-0069, especially 0069]; or, in the first direction, the first sub-pixel in the last sub-pixel row is located on a side of a wiring area boundary closer to the center of the display panel, and is located on a side of a bending area boundary facing away from the center of the display panel [AAPA, first direction, second direction, 0033-0034 of Spec]. 

Allowable Subject Matter
Claims 3-5, 7, 8, 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691